Rgf  DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  The limitation “a first communication circuit” in line 2 should be replaced with “the first communication circuit” since it was first introduced in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 20120001740, Doi) in view of Toba et al (US 20110206355, Toba).
As to claim 1, Doi discloses a communication system comprising:
	a first communication unit (fig. 1 sink device 20) including a first terminal (receptor 20A), a first resistor (R1, R2, resistor near SWB) inserted into a path between the first terminal and a power supply (par. 48, “Vcc”), a first switch (SWA) configured to couple the power supply and the first terminal to 
	a second communication unit (Source device 10) including a second terminal (receptor 10A) coupled to the first terminal of the first communication unit via a first wiring line (par. 16), a power storage device (par. 21, BT 16), a second switch (“SWC”, “SWD”) configured to couple the second terminal and the power storage device to each other by being turned on (par. 22), and a second controller (CTR1) configured to control an operation of the second switch (par. 22), the second communication unit being configured to operate by supply of a voltage of the power storage device as a power supply voltage (par. 21 “to output a voltage Vcc”). 
Doi does not discloses a transmission circuit configured to transmit a clock signal via the first terminal and a reception circuit configured to receive the clock signal via the second terminal (instead, disclosing clock signal CK transmitted between terminals 14 and 24 via an HDMI bus). In the same field of art (data transfer between peripheral devices), Toba discloses an AV system including a sink device including a tuner, a buffer unit, a decoding unit (abstract). In one embodiment, Toba discloses a transmission circuit configured to transmit a clock signal via a first terminal of a sink device (fig. 14, par. 176 “a sink device 120 can transmit a clock signal”) and a reception circuit configured to receive the clock signal via a second terminal (fig. 13, par. 176 “the source device 110 can extract and use a clock signal”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doi and Toba, by comprising a transmission circuit configured to transmit a clock signal via the first terminal and a reception circuit configured to receive the clock signal via the second terminal. The motivation is to improve the reliability and quality of the system (par. 8-10).
As to claim 9, all the same elements are listed as the first communication unit of claim 1.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Gachon et al (US 20120080954), a source and sink device communicating via HDMI.
2. Doi et al (US 20140001884), a transmission system with first and second switching module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184